DETAILED ACTION
This office action is in response to the communication received on 08/21/2022 concerning application no. 16/123,012 filed on 09/06/2018.
Claims 1, 3-4, 6-7, 9-10, and 12-13 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/21/2022 has been entered.
Claims 1, 3-4, 6-7, 9-10, and 12-13 are pending.	

Response to Arguments
Applicant’s arguments with respect to claims 1, 7, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 3, in it’s entirety recites “The apparatus according to claim 1, wherein each of the arcs is one of: orthogonal to the plane of the ultrasonic beam; and slanted with respect to the plane of the ultrasonic beam”. While claim 3 is indefinite as claim 2 is cancelled, the Office is considered the claim to be dependent on claim 1. Given this interpretation, the subject matter of claim 3 fails to further limit the subject matter of claim 1 as claim 1 recites “wherein some of the arcs are aligned orthogonal to the ultrasonic beam, wherein some of the arcs are aligned slanted relative to the ultrasonic beam” and “one or more acoustic targets which are arranged to intersect the plane of the ultrasonic beam over a given range of orientation angles”. Given that claim 1 already establishes the subject matter recited in claim 3, the dependent claim 3 is in improper dependent form for failing to further limit the subject matter of the claim upon which it depends.

Claim 9, in it’s entirety recites “The method according to claim 7, wherein coupling the acoustic targets comprises coupling each of the arcs orthogonally to the plane of the ultrasonic beam, or slanted with respect to the plane of the ultrasonic beam”. While claim 9 is indefinite as claim 8 is cancelled, the Office is considered the claim to be dependent on claim 7. Given this interpretation, the subject matter of claim 9 fails to further limit the subject matter of claim 7 as claim 7 recites “wherein some of the arcs are aligned orthogonal to the ultrasonic beam, wherein some of the arcs are aligned slanted relative to the ultrasonic beam” and “coupling to the mount, one or more acoustic targets which are arranged to intersect the plane of the ultrasonic beam over a given range of orientation angles”. Given that claim 7 already establishes the subject matter recited in claim 9, the dependent claim 9 is in improper dependent form for failing to further limit the subject matter of the claim upon which it depends.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sauer et al. (PGPUB No. US 2008/0287787) in view of Davies et al. (PGPUB No. US 2006/0122506) further in view of Madsen et al. (PGPUB No. US 2013/0139567).

Regarding claim 1, Sauer teaches an apparatus for calibration, comprising: 
a mount, which is adapted to hold a medical probe, which comprises an acoustic imaging device that emits ultrasonic beam in a plane, while permitting an orientation of the plane of the ultrasonic beam to be adjusted (Paragraph 0079 teaches that the access guides with the catheters can be rotated to face the markers. Paragraph 0042 teaches that the catheter holds the ultrasound transducer that performs ultrasound imaging. Abstract teaches that the elative positions and the orientations are labelled and observed. Paragraph 0012 teaches that the processor is able to determine the 6 DOF of the device. Paragraph 0067 teaches that the angular relationship is observed with respect to markers. Fig. 2 shows the catheter in the cylindrical guide 21 in the calibration chamber); and
one or more acoustic targets, which are arranged to intersect the plane of the ultrasonic beam over a given range of orientation angles (Abstract teaches that the elative positions and the orientations are labelled and observed. Paragraph 0012 teaches that the processor is able to determine the 6 DOF of the device. Paragraph 0067 teaches that the angular relationship is observed with respect to markers. The markers are located on a plane that is perpendicular to the catheter and intersect with the ultrasound plane. Fig. 1 shows the markers within the ultrasound plane),  
wherein the acoustic targets comprise intermittent acoustic targets (Paragraph 0093 teaches that the line shaped markers comprise a set of modulated circles about a common axis and are not simply round circles. They can be in complex shapes. See Fig. 6 which shows a variety of complex arcs),
wherein the acoustic targets are shaped as arcs (Paragraph 0093 teaches that the line shaped markers comprise a set of modulated circles about a common axis and are not simply round circles. They can be in complex shapes. See Fig. 6 which shows a variety of complex arcs), wherein the arcs are positioned so as to appear as dots when imaged by the ultrasound imaging device (Paragraph 0068 teaches that the ultrasound images show the positions A and B in the form of dots. This shows the markers. Fig. 4 shows the dots), wherein the arcs enable automatic identification of the targets, automatic calibration, and subsequent automatic analysis of the ultrasound imaging (Paragraph 0062 teaches that the calibration is automated and can allows for the turning towards the marker configuration to show the optimal view of the marker configuration. Paragraph 0063 teaches that the calibration information is stored. Paragraph 0004 teaches that localization is image understanding. Paragraph 0057 teaches that the localization is done of the markers and they are identified in the image. Claim 8 teaches localization is automatic), 
wherein some of the arcs are aligned orthogonal to the ultrasonic beam (Paragraph 0046 teaches that the ultrasound plane can be perpendicular to the line marker plane. Fig. 3 shows the planes A and B perpendicular to the line marker), wherein some of the arcs are aligned slanted relative to the ultrasonic beam (Fig. 3 shows line markers that are slanted with respect to the planes A and B);
wherein each arc has a first end and a second end, so that each arc is disposed to half-encircle the medical probe (Paragraph 0093 teaches that the line shaped markers comprise a set of modulated circles about a common axis and are not simply round circles. They can be in complex shapes. See Fig. 6 which shows a variety of complex arcs. Paragraph 0099 teaches that the probe is placed on the axis and rotates about the axis to show the markers. Such a rotation about the marking would encompass the hemispherical portion of the whole arc and would observes the extreme ends of the arcs. Ends of the arcs shown in Fig. 6).
However, Sauer is silent regarding an apparatus, comprising:
wherein the arcs that are aligned slanted relative to the ultrasonic beam are adapted to be used for assessing an angular resolution of the imaging device; and 
wherein each arc has a first end and a second end, the first end and second end disposed on an upper surface of the mount, so that each arc is disposed to half-encircle the medical probe.
In an analogous imaging field of endeavor, regarding the use of curved phantoms for ultrasound evaluation, Davies teaches an apparatus, comprising:
wherein the arcs that are aligned slanted relative to the ultrasonic beam are adapted to be used for assessing an angular resolution of the imaging device (Paragraph 0272 teaches that the images are performed on a plurality of wires that are passed through the ultrasound image. Paragraph 0276 teaches that the angular resolution can be formulated based on the transmission energy that is applied. The Fig. 36 shows the curvature of the wiring and is angular relationship to the other phantoms).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sauer with Davies’s teaching of assessing the angular relationship while ultrasound imaging phantoms. The teaching of Davies of assessing angular resolution can be applied to the slanted line markers that are relative to the ultrasound beam of Sauer. This modified apparatus allows for determine the resolution and yield high quality results (Paragraph 0275 of Davies). This high quality result is beneficial as the user can utilize the ultrasound imaging in medical diagnosis and therapeutics. Furthermore, this leads to the improvement in imaging design and operation (Paragraph 0010 of Davies).
However, Davies is silent regarding an apparatus, comprising:
wherein each arc has a first end and a second end, the first end and second end disposed on an upper surface of the mount, so that each arc is disposed to half-encircle the medical probe.
In an analogous imaging field of endeavor, regarding ultrasound probe calibration, Madsen teaches an apparatus, comprising:
wherein each arc has a first end and a second end, the first end and second end disposed on an upper surface of the mount, so that each arc is disposed to half-encircle the medical probe (Abstract teaches that the phantom contains the container, boundary formed within the container, and the curved scanner surface. The container top surface has the curved scanner surface where the transducer is applied.. Fig. 6 shows the edge steps 601, 602, 604, 606, 608 in the arc form with one end on the left side of the top surface and one end on the right side of the top surface. These arcs are defining the scanning surface 600 where the probe is placed).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Sauer and Davies with Madsen’s teaching of semi-spherical arcs that are about the ultrasound probe and connected to the top surface of a mount. This modified apparatus would allow for the evaluation of the ultrasound scanners (Paragraph 0002 of Madsen). Furthermore, this configuration allow for a fixed and easy to use mount that removes Sauer’s need completely encompass the probe and thereby saving resources and making a more cost effective mount.
Furthermore, as Sauer discloses a mount and arcs with ends that are around the probe, it would have been obvious to rearrange the arc structures such that they are hemispherical in nature rather than completely about the probe. This is a mere design choice that would result in less resources being expended on the calibration system and thereby making it more cost effective. Furthermore, the half-encircle design would make the catheter less prone to being entangled within the arcs. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Looking to Applicant’s specification, it appears the “the first end and second end disposed on an upper surface of the mount, so that each arc is disposed to half-encircle the medical probe” solves no stated problem and fully-encircling calibration markers of the current art would be expected to perform equally as well as the half-encircling arcs (Sauer’s paragraph 0062 teaches that the calibration is automated and can allows for the turning towards the marker configuration to show the optimal view of the marker configuration). Sauer’s calibration for optimal views of the marker configuration meets Applicant’s disclosed optimization of arcs as seen in paragraph 0048.

Regarding claim 3, modified Sauer teaches the apparatus in claim 2, as discussed above.
Sauer further teaches an apparatus, wherein each of the arcs is one of: 
orthogonal to the plane of the ultrasonic beam (Paragraph 0046 teaches that the ultrasound plane can be perpendicular to the line marker plane. Fig. 3 shows the planes A and B perpendicular to the line marker); and  15slanted with respect to the plane of the ultrasonic beam (Fig. 3 shows line markers that are slanted with respect to the planes A and B).  

Regarding claim 7, Sauer teaches a method for producing a calibration apparatus, the method comprising:  
providing a mount, which is adapted to hold a medical probe, which comprises an acoustic imaging device that emits ultrasonic beam in a plane, while permitting an orientation of the plane of the ultrasonic beam to be adjusted (Paragraph 0079 teaches that the access guides with the catheters can be rotated to face the markers. Paragraph 0042 teaches that the catheter holds the ultrasound transducer that performs ultrasound imaging. Abstract teaches that the elative positions and the orientations are labelled and observed. Paragraph 0012 teaches that the processor is able to determine the 6 DOF of the device. Paragraph 0067 teaches that the angular relationship is observed with respect to markers. Fig. 2 shows the catheter in the cylindrical guide 21 in the calibration chamber); and
coupling to the mount one or more acoustic targets, which are arranged to intersect the plane of the ultrasonic beam over a given range of orientation angles (Abstract teaches that the elative positions and the orientations are labelled and observed. Paragraph 0012 teaches that the processor is able to determine the 6 DOF of the device. Paragraph 0067 teaches that the angular relationship is observed with respect to markers. The markers are located on a plane that is perpendicular to the catheter and intersect with the ultrasound plane. Fig. 1 shows the markers within the ultrasound plane. Paragraph 0077 teaches that the markers arrangement can be incorporated into the markers are incorporated into the chambers that allow for the catheter to take into account for the calibration process. Fig. 2 shows the markers placed in the a calibration chamber),
wherein the acoustic targets comprise intermittent acoustic targets (Paragraph 0093 teaches that the line shaped markers comprise a set of modulated circles about a common axis and are not simply round circles. They can be in complex shapes. See Fig. 6 which shows a variety of complex arcs),
wherein the acoustic targets are shaped as arcs (Paragraph 0093 teaches that the line shaped markers comprise a set of modulated circles about a common axis and are not simply round circles. They can be in complex shapes. See Fig. 6 which shows a variety of complex arcs), wherein the arcs are positioned so as to appear as dots when imaged by the ultrasound imaging device (Paragraph 0068 teaches that the ultrasound images show the positions A and B in the form of dots. This shows the markers. Fig. 4 shows the dots), wherein the arcs enable automatic identification of the targets, automatic calibration, and subsequent automatic analysis of the ultrasound imaging (Paragraph 0062 teaches that the calibration is automated and can allows for the turning towards the marker configuration to show the optimal view of the marker configuration. Paragraph 0063 teaches that the calibration information is stored. Paragraph 0004 teaches that localization is image understanding. Paragraph 0057 teaches that the localization is done of the markers and they are identified in the image. Claim 8 teaches localization is automatic),
wherein some of the arcs are aligned orthogonal to the ultrasonic beam (Paragraph 0046 teaches that the ultrasound plane can be perpendicular to the line marker plane. Fig. 3 shows the planes A and B perpendicular to the line marker), wherein some of the arcs are aligned slanted relative to the ultrasonic beam (Fig. 3 shows line markers that are slanted with respect to the planes A and B);
wherein each arc has a first end and a second end, so that each arc is disposed to half-encircle the medical probe (Paragraph 0093 teaches that the line shaped markers comprise a set of modulated circles about a common axis and are not simply round circles. They can be in complex shapes. See Fig. 6 which shows a variety of complex arcs. Paragraph 0099 teaches that the probe is placed on the axis and rotates about the axis to show the markers. Such a rotation about the marking would encompass the hemispherical portion of the whole arc and would observes the extreme ends of the arcs. Ends of the arcs shown in Fig. 6).
However, Sauer is silent regarding a method, comprising:
wherein the arcs that are aligned slanted relative to the ultrasonic beam are adapted to be used for assessing an angular resolution of the imaging device; and 
wherein each arc has a first end and a second end, the first end and second end disposed on an upper surface of the mount, so that each arc is disposed to half-encircle the medical probe.
In an analogous imaging field of endeavor, regarding the use of curved phantoms for ultrasound evaluation, Davies teaches a method, comprising:
wherein the arcs that are aligned slanted relative to the ultrasonic beam are adapted to be used for assessing an angular resolution of the imaging device (Paragraph 0272 teaches that the images are performed on a plurality of wires that are passed through the ultrasound image. Paragraph 0276 teaches that the angular resolution can be formulated based on the transmission energy that is applied. The Fig. 36 shows the curvature of the wiring and is angular relationship to the other phantoms).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sauer with Davies’s teaching of assessing the angular relationship while ultrasound imaging phantoms. The teaching of Davies of assessing angular resolution can be applied to the slanted line markers that are relative to the ultrasound beam of Sauer. This modified method allows for determine the resolution and yield high quality results (Paragraph 0275 of Davies). This high quality result is beneficial as the user can utilize the ultrasound imaging in medical diagnosis and therapeutics. Furthermore, this leads to the improvement in imaging design and operation (Paragraph 0010 of Davies).
However, Davies is silent regarding a method, comprising:
wherein each arc has a first end and a second end, the first end and second end disposed on an upper surface of the mount, so that each arc is disposed to half-encircle the medical probe.
In an analogous imaging field of endeavor, regarding ultrasound probe calibration, Madsen teaches an apparatus, comprising:
wherein each arc has a first end and a second end, the first end and second end disposed on an upper surface of the mount, so that each arc is disposed to half-encircle the medical probe (Abstract teaches that the phantom contains the container, boundary formed within the container, and the curv3ed scanner surface. The container top surface has the curved scanner surface where the transducer is applied.. Fig. 6 shows the edge steps 601, 602, 604, 606, 608 in the arc form with one end on the left side of the top surface and one end on the right side of the top surface. These arcs are defining the scanning surface 600 where the probe is placed).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Sauer and Davies with Madsen’s teaching of semi-spherical arcs that are about the ultrasound probe and connected to the top surface of a mount. This modified method would allow for the evaluation of the ultrasound scanners (Paragraph 0002 of Madsen). Furthermore, this configuration allow for a fixed and easy to use mount that removes Sauer’s need completely encompass the probe and thereby saving resources and making a more cost effective mount.
Furthermore, as Sauer discloses a mount and arcs with ends that are around the probe, it would have been obvious to rearrange the arc structures such that they are hemispherical in nature rather than completely about the probe. This is a mere design choice that would result in less resources being expended on the calibration system and thereby making it more cost effective. Furthermore, the half-encircle design would make the catheter less prone to being entangled within the arcs. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Looking to Applicant’s specification, it appears the “the first end and second end disposed on an upper surface of the mount, so that each arc is disposed to half-encircle the medical probe” solves no stated problem and fully-encircling calibration markers of the current art would be expected to perform equally as well as the half-encircling arcs (Sauer’s paragraph 0062 teaches that the calibration is automated and can allows for the turning towards the marker configuration to show the optimal view of the marker configuration). Sauer’s calibration for optimal views of the marker configuration meets Applicant’s disclosed optimization of arcs as seen in paragraph 0048.

Regarding claim 9, modified Sauer teaches the method in claim 8, as discussed above.
Sauer further teaches a method, wherein coupling the acoustic targets comprises coupling each of the arcs orthogonally to the plane of the ultrasonic beam (Paragraph 0046 teaches that the ultrasound plane can be perpendicular to the line marker plane. Fig. 3 shows the planes A and B perpendicular to the line marker); or slanted with respect to the plane of the ultrasonic beam (Fig. 3 shows line markers that are slanted with respect to the planes A and B).  
 
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sauer et al. (PGPUB No. US 2008/0287787) in view of Davies et al. (PGPUB No. US 2006/0122506) further in view of Madsen et al. (PGPUB No. US 2013/0139567) further in view of Tobis et al. ("Intravascular Ultrasound Cross-Sectional Arterial Imaging Before and After Balloon Angioplasty In Vitro", October 1989, pages 873-882).

Regarding claim 4, modified Sauer teaches the apparatus in claim 1, as discussed above.
	However, the combination of Sauer, Davies, and Madsen is silent regarding an apparatus, wherein the mount and the acoustic targets are entirely non-ferromagnetic.  
	In an analogous imaging field of endeavor, regarding the use of phantoms to test and measure ultrasound imaging system performance, Tobis teaches an apparatus, wherein the mount and the acoustic targets are entirely non-ferromagnetic (Paragraph 1 of page 876 teaches that artery segments and the ultrasound catheter are placed in the mount. Paragraph 2 of page 876 teaches that the mount is a plastic mount).  
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Sauer, Davies, and Madsen with Tobis’s teaching of a non-ferromagnetic mount and acoustic target. This modified method would allow the user to obtain high quality cross-sectional images of the arteries (Abstract of Tobis). Furthermore, the modification is flexible, atraumatic, and rotate by a mechanical drive with real-time image display (Paragraph 6 of Discussion of Tobis). Furthermore, the implementation of a mount that is non-ferromagnetic would reduce interference in magnetic field and be compatible for use in a magnetic resonance imaging system. Furthermore, the reduction of interference in magnetic fields is further beneficial as it reduces noise and interference on the magnetic sensor that is used in the calibration as noted in Govari.

Regarding claim 10, modified Sauer teaches the method in claim 7, as discussed above.
	However, the combination of Sauer, Davies, and Madsen is silent regarding a method, wherein the mount and the acoustic targets are entirely non-ferromagnetic.  
	In an analogous imaging field of endeavor, regarding the use of phantoms to test and measure ultrasound imaging system performance, Tobis teaches a method, wherein the mount and the acoustic targets are entirely non-ferromagnetic (Paragraph 1 of page 876 teaches that artery segments and the ultrasound catheter are placed in the mount. Paragraph 2 of page 876 teaches that the mount is a plastic mount).  
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Sauer, Davies, and Madsen Sauer, Davies, and Madsen with Tobis’s teaching of a non-ferromagnetic mount and acoustic target. This modified method would allow the user to obtain high quality cross-sectional images of the arteries (Abstract of Tobis). Furthermore, the modification is flexible, atraumatic, and rotate by a mechanical drive with real-time image display (Paragraph 6 of Discussion of Tobis). Furthermore, the implementation of a mount that is non-ferromagnetic would reduce interference in magnetic field and be compatible for use in a magnetic resonance imaging system. Furthermore, the reduction of interference in magnetic fields is further beneficial as it reduces noise and interference on the magnetic sensor that is used in the calibration as noted in Govari.
 
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sauer et al. (PGPUB No. US 2008/0287787) in view of Davies et al. (PGPUB No. US 2006/0122506) further in view of Madsen et al. (PGPUB No. US 2013/0139567) further in view of Govari et al. (PGPUB No. US 2008/0183075).

Regarding claim 6, modified Sauer teaches the apparatus in claim 1, as discussed above.
	However, the combination of Sauer, Davies, and Madsen is silent regarding an apparatus, wherein the probe includes a magnetic position sensor, and wherein the apparatus comprises a position sensor calibration setup, which is adapted to determine, based on readings of the position sensor, a physical displacement along a  longitudinal axis of the probe between the magnetic sensor and the acoustic imaging device.
	In an analogous imaging field of endeavor, regarding the calibration of an ultrasound probe, Govari teaches an apparatus, wherein the probe includes a magnetic position sensor (Abstract teaches that the position sensor is a magnetic sensor. Fig. 1 shows the position sensor is in the probe), and wherein the apparatus comprises a position sensor calibration setup, which is adapted to determine, based on readings of the 25position sensor, a physical displacement along a221002-1725.1S3ID-1205/BI05996USNP longitudinal axis of the probe between the magnetic sensor and the acoustic imaging device (Fig. 1 shows the position sensor 30 and the ultrasound transducer array 34 are along the longitudinal axis of the probe. Paragraph 0049 teaches that the calibration is based on the linear and angular offset between the ultrasound transducer array and the position sensor. Fig. 2 and 3 shows the probe 22 is mounted onto the calibration system 40 that has a target assembly 46).  
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Sauer, Davies, and Madsen with Govari’s teaching of magnetic sensors with the ability to determine the physical displacement about the longitudinal axis for calibration. This modified apparatus would allow the user to calibration that has enhanced accuracy (Title of Govari). Furthermore, the modification allows for the alignment to be precise with respect to a phantom (Paragraph 0038 of Govari).

Regarding claim 12, modified Sauer teaches the method in claim 7, as discussed above.
	However, the combination of Sauer, Davies, and Madsen is silent regarding a method, wherein the probe 25includes a magnetic position sensor, and comprising coupling to the mount and the acoustic targets a position sensor calibration setup, which is adapted to determine, based on readings of the position sensor, a physical displacement along a longitudinal axis of the probe between 30the magnetic sensor and the acoustic imaging device.  
	In an analogous imaging field of endeavor, regarding the calibration of an ultrasound probe, Govari teaches a method, wherein the probe 25includes a magnetic position sensor (Abstract teaches that the position sensor is a magnetic sensor. Fig. 1 shows the position sensor is in the probe), and comprising coupling to the mount and the acoustic targets a position sensor calibration setup, which is adapted to determine, based on readings of the position sensor, a physical displacement along a longitudinal axis of the probe between 30the magnetic sensor and the acoustic imaging device (Fig. 1 shows the position sensor 30 and the ultrasound transducer array 34 are along the longitudinal axis of the probe. Paragraph 0049 teaches that the calibration is based on the linear and angular offset between the ultrasound transducer array and the position sensor. Fig. 2 and 3 shows the probe 22 is mounted onto the calibration system 40 that has a target assembly 46).  
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Sauer, Davies, and Madsen with Govari’s teaching of magnetic sensors with the ability to determine the physical displacement about the longitudinal axis for calibration. This modified method would allow the user to calibration that has enhanced accuracy (Title of Govari). Furthermore, the modification allows for the alignment to be precise with respect to a phantom (Paragraph 0038 of Govari).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sauer et al. (PGPUB No. US 2008/0287787) in view of Madsen et al. (PGPUB No. US 2013/0139567).

Regarding claim 13, Sauer teaches a method for calibration, comprising: 
holding a medical probe, which comprises an acoustic imaging device that emits ultrasonic beam in a plane, in a mount, while permitting an orientation of the plane of the 5ultrasonic beam to be adjusted (Paragraph 0079 teaches that the access guides with the catheters can be rotated to face the markers. Paragraph 0042 teaches that the catheter holds the ultrasound transducer that performs ultrasound imaging. Abstract teaches that the elative positions and the orientations are labelled and observed. Paragraph 0012 teaches that the processor is able to determine the 6 DOF of the device. Paragraph 0067 teaches that the angular relationship is observed with respect to markers. Fig. 2 shows the catheter in the cylindrical guide 21 in the calibration chamber); and
calibrating the acoustic imaging device using one or more acoustic targets, which are arranged to continuously intersect the plane of the ultrasonic beam over a given range of orientation angles (Abstract teaches that the elative positions and the orientations are labelled and observed. Paragraph 0012 teaches that the processor is able to determine the 6 DOF of the device. Paragraph 0067 teaches that the angular relationship is observed with respect to markers. The markers are located on a plane that is perpendicular to the catheter and intersect with the ultrasound plane. Fig. 1 shows the markers within the ultrasound plane. Paragraph 0046 teaches that the ultrasound plane can be perpendicular to the line marker plane. Fig. 3 shows the planes A and B perpendicular to the line marker, Fig. 3 shows line markers that are slanted with respect to the planes A and B);
wherein each arc has a first end and a second end, so that each arc is disposed to half-encircle the medical probe (Paragraph 0093 teaches that the line shaped markers comprise a set of modulated circles about a common axis and are not simply round circles. They can be in complex shapes. See Fig. 6 which shows a variety of complex arcs. Paragraph 0099 teaches that the probe is placed on the axis and rotates about the axis to show the markers. Such a rotation about the marking would encompass the hemispherical portion of the whole arc and would observes the extreme ends of the arcs. Ends of the arcs shown in Fig. 6).
However, Sauer is silent regarding a method, comprising:  
5wherein at least one of the one or more acoustic targets is an arc having a first end and a second end, the first end and second end disposed on an upper surface of the mount, so that the arc is disposed to half-encircle the medical probe.
In an analogous imaging field of endeavor, regarding ultrasound probe calibration, Madsen teaches a method, comprising:
wherein at least one of the one or more acoustic targets is an arc having a first end and a second end, the first end and second end disposed on an upper surface of the mount, so that the arc is disposed to half-encircle the medical probe (Abstract teaches that the phantom contains the container, boundary formed within the container, and the curved scanner surface. The container top surface has the curved scanner surface where the transducer is applied.. Fig. 6 shows the edge steps 601, 602, 604, 606, 608 in the arc form with one end on the left side of the top surface and one end on the right side of the top surface. These arcs are defining the scanning surface 600 where the probe is placed).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sauer with Madsen’s teaching of semi-spherical arcs that are about the ultrasound probe and connected to the top surface of a mount. This modified method would allow for the evaluation of the ultrasound scanners (Paragraph 0002 of Madsen). Furthermore, this configuration allow for a fixed and easy to use mount that removes Sauer’s need completely encompass the probe and thereby saving resources and making a more cost effective mount.
Furthermore, as Sauer discloses a mount and arcs with ends that are around the probe, it would have been obvious to rearrange the arc structures such that they are hemispherical in nature rather than completely about the probe. This is a mere design choice that would result in less resources being expended on the calibration system and thereby making it more cost effective. Furthermore, the half-encircle design would make the catheter less prone to being entangled within the arcs. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Looking to Applicant’s specification, it appears the “the first end and second end disposed on an upper surface of the mount, so that each arc is disposed to half-encircle the medical probe” solves no stated problem and fully-encircling calibration markers of the current art would be expected to perform equally as well as the half-encircling arcs (Sauer’s paragraph 0062 teaches that the calibration is automated and can allows for the turning towards the marker configuration to show the optimal view of the marker configuration). Sauer’s calibration for optimal views of the marker configuration meets Applicant’s disclosed optimization of arcs as seen in paragraph 0048.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Emelianov et al. (PGPUB No. US 2013/0338498): Teaches the placement of phantoms about the ultrasound probe in a circular manner and teaches the holding of the phantom and catheter in a mount for calibration.
Lepage et al. (PGPUB No. US 2018/0000460): Teaches the placement of phantoms about the ultrasound probe in a circular manner and teaches the holding of the phantom and catheter in a mount for calibration. 
Zhou et al. ("Review of Advanced Catheter Technologies in Radiation Oncology Brachytherapy Procedures", 16 July 2015, Cancer Management and Research, pages 199-211): Teaches the use of phantoms with an electromagnetic tracking and a mount holding the ultrasound probe.
Saloux et al. (PGPUB No. US 2016/0133159): Teaches the placement of a catheter for calibration in a mount that is then imaging phantoms around it.
Avila (PGPUB No. US 2018/0035970): Teaches the use of curved phantoms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PATRICIA J PARK/Primary Examiner, Art Unit 3793